[Cite as State ex rel. Bradley v. Saffold, 2012-Ohio-5081.]




                     Court of Appeals of Ohio

                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                                JOURNAL ENTRY AND OPINION
                                         No. 98512


                             STATE OF OHIO, EX REL.,
                               HONESTO BRADLEY
                                                              RELATOR

                                                       vs.

             JUDGE SHIRLEY STRICKLAND SAFFOLD
                                                              RESPONDENT



                                            JUDGMENT:
                                            WRIT DENIED


                                            Writ of Procedendo
                                            Motion No. 456424
                                            Order No. 459431

               RELEASE DATE: October 30, 2012
RELATOR

Honesto Bradley, Pro Se
Inmate No. 621-054
2500 South Avon Belden Road
Grafton Correctional Institution
Grafton, Ohio 44044


ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor

James E. Moss
Assistant County Prosecutor
9th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
PATRICIA ANN BLACKMON, A.J.:

      {¶1} Honesto Bradley has filed a complaint for a writ of procedendo. Bradley

seeks an order from this court, which requires Judge Shirley Strickland Saffold to render

a ruling with regard to a motion for jail-time credit filed in State v. Bradley, Cuyahoga

C.P. No. CR-526262. For the following reasons, we grant Judge Saffold’s motion for

summary judgment.

      {¶2} Initially, we find that Bradley’s complaint for a writ of procedendo is

procedurally defective.    Loc.App.R. 45(B)(1)(a) provides that a complaint for an

extraordinary writ must be supported by a sworn affidavit that specifies the details of

Bradley’s claim.    A simple statement that verifies that Bradley has reviewed the

complaint and that the contents are true and accurate does not satisfy the mandatory

requirement under Loc.App.R. 45(B)(1)(a). State ex rel. Jones v. McGinty, 8th Dist. No.

92602, 2009-Ohio-1258; State ex rel. Mayes v. Ambrose, 8th Dist. No. 91980,

2009-Ohio-25; James v. Callahan, 8th Dist. No. 89654, 2007-Ohio-2237.

      {¶3} In addition, Bradley’s request for a writ of procedendo is moot. Attached

to the motion for summary judgment is a copy of a journal entry that demonstrates

Bradley was granted jail-time credit in the amount of 90 days.        Judge Saffold has

discharged her duty to render a ruling with regard to the motion for jail-time credit that

renders the request for a writ of procedendo moot. State ex rel. Jerninghan v. Cuyahoga

Cty. Court of Common Pleas, 74 Ohio St.3d 278, 1996-Ohio-117, 658 N.E.2d 723; State
ex rel. Gantt v. Coleman, 6 Ohio St.3d 5, 450 N.E.2d 1163 (1983).          It must also be

noted that any error associated with the calculation of jail-time credit must be addressed

through an appeal. State ex rel. Britton v. Foley-Jones, 8th Dist. No. 73646, 1998 Ohio

App. LEXIS 856 (Mar. 5, 1998); State ex rel. Spates v. Sweeney, 8th Dist. No. 71986,

1997 Ohio App. LEXIS 1516 (Apri. 17, 1997).

       {¶4} Accordingly, we grant Judge Saffold’s motion for summary judgment.

Bradley to pay costs. The court directs the clerk of court to serve all parties with notice

of this judgment and its date of entry upon the journal as required by Civ.R. 58(B).

       {¶5} Writ denied.




PATRICIA ANN BLACKMON, ADMINISTRATIVE JUDGE

COLLEEN CONWAY COONEY, J., and
KENNETH A. ROCCO, J., CONCUR